DETAILED ACTION
Applicants' arguments and RCE submission, filed December 29, 2021, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicant’s elected Group I, claims 1-14, without traverse on March 5, 2021. Claims 15-17 remain withdrawn from consideration as being drawn to non-elected invention (i.e. Group)  II: a method of treating respiratory disease. New claim 19 is drawn to a method of treating respiratory disease. It falls into invention II and is thus withdrawn. New claim 20 is drawn to a method for reducing the side effect of a weak acid drug by administering the claimed pharmaceutical composition. It is classified also classified into invention I and is thus withdrawn. Thus, claims 19-20 are hereby withdrawn. Claims 15-17 and 19-20 are withdrawn. Claims 1-14 and new claim 18 are examined herein.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claims 5 and 18 recite the limitation "the vesicle forming lipid" in lines 1 and 10, respectively. There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Clerc (U.S.P. 5,939,096 –IDS dated 12/12/2019) in view of Cheng (U.S. 2015/0174070).  
Clerc teaches a composition comprising a suspension of liposomes (col. 3). The liposomes have an external lipid bilayer formed from phospholipids such as phosphatidylcholine (PC) and phosphatidylethanolamine (PE) (col.5). The liposome contains a weak acid drug and a weak acid salt (col.3). The liposomes may additionally include lipids that can stabilize a vesicle or liposome composed predominantly of phospholipids, such as cholesterol in a mole ratio of 25 to 45 mole percent (col 6). 
Clerc does not teach a liposome embodiment having less than 15 mole% sterol. 
Cheng teaches a composition comprising a suspension of liposomes [0026] having a lipid bilayer comprising phospholipid, cholesterol or cholesterol salt derivatives 
Cheng does not teach the recited release.
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Clerc to form the lipid bilayer using the component ratio of Cheng, which permits sterol levels of below 2%. See MPEP 2144.05(I) stating overlapping or approaching ranges are prima facie obvious. Further, there is an expectation of minimal initial release in “an external media” where the media is permitted to be inert and Clerc teaches that release is caused by (a) adding a detergent to form holes in the liposome membrane (Figure 7) or (b) equilibrating the concentrations of acetate counterion across the lipid membrane and increasing temperature (Figure 8) (cols. 12-13). 

Claims 1-8, 13-14 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Clerc (U.S.P. 5,939,096) in view of Cheng (U.S. 2015/0174070), the combination further in view of Clark (U.S. 2013/0072490). 
The combination of Clerc and Cheng is discussed above, but does not teach the addition of bicarbonate.  
Clark teaches treatment of diseases by administration of ambrisentan and iloprost [0503]. Sodium bicarbonate may be included to maintain the desired pH [0439]. The drugs may be delivered using liposomes for targeted delivery [0395]. 
One having ordinary skill in the art formulating the Clerc and Cheng would have been motivated to choose ambrisentan and iloprost in order to treat lysophosphatidic . 

Claims 1-7, 9-12 and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Clerc (U.S.P. 5,939,096) in view of Cheng (U.S. 2015/0174070), the combination further in view of Kikuchi (U.S. 2012/0128757 – provided via IDS dated 12/12/2019). 
The combination of Clerc and Cheng is discussed above but does not teach the addition of cyclodextrin.  
Kikuchi teaches liposomes containing cyclodextrin in the internal phase provide enhanced solubility of the active agent and enhance retention stability [0035]. Various types of cyclodextrin and incubation times are tested and demonstrated to provide entrapment ratios (see figures and tables). 
It would have been prima facie obvious to one having ordinary skill in the art making the composition of Clerc and Cheng to include cyclodextrin in the internal phase of the liposome in order to improve retention and solubility of the active agent. The amount and type of cyclodextrin can be optimized in order to provide the desired entrapment  and retention (see tables). MPEP 2144.05 (II). 




Obviousness Remarks
Applicants argue that Clerc teaches release of the weak acid compound from the liposome by (a) adding a detergent to form holes in the liposome membrane (Figure 7) or (b) equilibrate the concentrations of acetate counterion across the lipid membrane and increase temperature. Applicants argue that based on Clerc, a skilled artisan would not adjust the mole% of sterol to keep the release to less than 65% within the first hour, so Clerc teaches away from the instant claims. 
Examiner disagrees that Clerc teaches away from the instant claims. The rejection is based on a combination of Clerc and Chang, so arguments against the references individually are not considered persuasive. Chang is relied upon for reducing the amount of sterol as Chang teaches the ratio of phospholipid to sterol may be as much as 50:1, which is less than 2% sterol. As such, the range of sterol taught by the prior art overlaps with the range of sterol instantly recited. In the case of instant claim 3, the range taught by the prior art approaches the instantly recited range. As such, the instantly recited ranges are prima facie obvious.  
With regard to the recited release limitation, Clerc indicates that an affirmative action of either (a) or (b) is required to release the weak acid drug from the liposome. Since the instant claims do not require either (a) or (b), a skilled artisan would expect minimal release of the weak acid drug. Accordingly, a skilled artisan following the teachings of Clerc and Chang would find it prima facie obvious to formulate liposomes comprising less than 15 mol% sterol and would have a reasonable expectation that such liposome would release less than 65% of the active agent. As such, Applicants argument is unpersuasive. 

Applicants argue that “the range contains an unexpected result”. Applicants take the position that the claimed % of cholesterol in the liposomal composition unexpectedly limits the initial burst release of the weak acid drug (less than 65% of the weak acid drug is released into the external medium within 1 hour after an administration) and as a result, reduces the side effects of the weak acid drug at the target site (for example, cough, throat irritation, pharyngeal pain, epistaxis, hemoptysis and wheezing in the upper respiratory tract) compared to that of a pharmaceutical composition wherein the sterol in the external lipid bilayer is equal to or over 15 mole % (see page 7, last paragraph of the as-filed application). The claimed composition with less than 15% cholesterol produces an effect related to release rate and side effect reduction, which is
different in kind from the results of the Cheng.
	Examiner disagrees that the result is unexpected. The prior art provides an expectation of a low release rate. A person of ordinary skill in the art would have an expectation that a low release rate would provide fewer side effects as the release of the active agent is generally responsible for causing side effects. It follows that less active agent released would provide less side effects. Accordingly, Applicants results are expected based on the teachings of the cited prior art. 

Applicants cite to In E.I. Dupont de Nemours, 904 F.3d at 1006, stating that the court analyzed the “result-effective variable” idea and reasoned that a person of ordinary skill would not always be motivated to optimize a parameter “if there is no evidence in the record that the prior art recognized that [that] particular parameter 
	Examiner finds Applicants argument unpersuasive because the cited prior art overlaps with the instantly recited range. As such, the prima facie case of obviousness is based on MPEP 2144.05(I). Because optimization is not used as a basis for the rejection, Applicants argument that optimization is improper because no result effective variable was identified is unpersuasive. 

	Applicants argue that given the broad range of the cholesterol mole % (1.9 to 92.6%) disclosed in Cheng and the amount of cholesterol in the working examples is about 38 mole % for large scale production, a person skilled in the art would not lower the cholesterol to less than 15% to reduce the initial burst drug release, especially Table 1 of the as-filed application (reproduced below) shows the release profile of the claimed pharmaceutical composition is NOT present when cholesterol is present in
an amount greater than 15%.
Examiner does not find Applicants argument persuasive. A prima facie case of obviousness is established based on overlapping ranges. Applicants provide no citation for authority that a broad range does not render obvious a narrow range and MPEP 2144.05(I) does not support such a proposition. Since a prima facie case of obviousness is established, Applicants appear to indicate that they have provided unexpected results. However, to do so, Applicants have the burden to demonstrated claims do not limit the external medium to SLF. Thus, even assuming arguendo that Applicants results are unexpected, they are not commensurate in scope with the present claims as required by MPEP 716.02(d). 

Applicants argue that Clark and Kikuchi fail to cure the deficiencies of Clerc and Cheng, so the rejection should be withdrawn. 
Examiner disagrees. Clark and Kikuchi address limitations of dependent claims. For the reasons stated above, the combination of Clerc and Cheng render claims 1-7 and 12 prima facie obvious. Thus, Applicants argument is unpersuasive. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10, 12, 14-16, 18-19, and 21 of United Stated Patent No. 11,229,616. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the teachings of the patented claims would have found it prima facie obvious to include sterol at less than 15%.

Claims 1-14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 11, 13, 16, 27-30, 37, 40-46 of copending Application No. 16/043,126, claims  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the claims of the reference prima facie obvious to include cholesterol at less than 15%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10, 12, 14-16, 18-19, and 21 of copending Application No. 15/930,532, claims (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the claims of the reference application would have found it prima facie obvious to include sterol at less than 15%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612